Case 1:21-cv-06231-RBK-AMD Document 32
                                    31 Filed 05/25/21
                                             05/19/21 Page 1 of 3
                                                                2 PageID: 135
                                                                          133




David D. Jensen
DAVID JENSEN PLLC
33 Henry Street
Beacon, New York 12508
(212) 380-6615
david@djensenpllc.com
Attorney for Plaintiffs

                IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

SANDRA KENDRICK, et al.,                  )
                                          )
      Plaintiffs,                         )
                                          )   No. 1:21−CV−06231−RBK−AMD
v.
                                          )
GURBIR S. GREWAL, et al.,                 )
                                          )
      Defendants.                         )

                      NOTICE OF DISMISSAL AS TO
                     DEFENDANT MICHAEL GAIMARI

      The Plaintiffs, by their undersigned counsel, hereby notice the dismissal of

Michael Gaimari, without prejudice and without costs, pursuant to Rule 41(a)(1) of

the Federal Rules of Civil Procedure.

Dated May 19, 2021
                                          Respectfully submitted,

                                           /s/ David D. Jensen
                                          David D. Jensen
                                          DAVID JENSEN PLLC
                                          33 Henry Street
                                          Beacon, New York 12508
                                          (212) 380-6615
                                          david@djensenpllc.com
                                          Attorney for Plaintiffs
Case 1:21-cv-06231-RBK-AMD Document 32
                                    31 Filed 05/25/21
                                             05/19/21 Page 2 of 3
                                                                2 PageID: 136
                                                                          134




                         CERTIFICATE OF SERVICE

      I hereby certify that on May 19, 2021, the foregoing was filed electronically

with the Clerk of the United States District Court, and served upon all parties in

this action, using the CM/ECF system.

                                          /s/ David D. Jensen
                                          David D. Jensen




                                          2
Case 1:21-cv-06231-RBK-AMD Document 32 Filed 05/25/21 Page 3 of 3 PageID: 137




                                    ORDER OF DISMISSAL

       Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure 41(a)(1)(A)(i),

it is hereby ORDERED THAT THIS ACTION IS DISMISSED WITHOUT PREJUDICE as to

Defendant Michael Gaimari without costs to either side.

Dated: 5/20/2021                                                        /s/ Robert B. Kugler
                                                                         ROBERT B. KUGLER
                                                                         United States District Judge
